MEMORANDUM **
Former California state prisoner Rick Douglas Romandetta appeals pro se from the district court’s judgment dismissing his 28 U.S.C. § 2254 habeas petition. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Romandetta first contends that his trial counsel was ineffective. This contention fails because Romandetta has not demonstrated that his counsel’s performance was deficient. See Strickland v. Washington, 466 U.S. 668, 693-94, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).
Romandetta next contends that his appellate counsel was ineffective. We disagree. Failing to raise a meritless argument on appeal does not constitute ineffective assistance. See Wildman v. Johnson, 261 F.3d 832, 840 (9th Cir.2001).
Finally, Romandetta contends that the evidence was insufficient to support his conviction. This contention fails because a rational trier of fact could have found that the prosecution proved the essential elements of the crime beyond a reasonable doubt. See Jackson v. Virginia, 443 U.S. 307, 319, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979).
Based upon an independent review of the record, we conclude that the state court’s decision rejecting Romandetta’s claims was not contrary to, and did not involve an unreasonable application of, clearly established federal law, as determined by the Supreme Court of the United States, nor was it based on an unreasonable determination of the facts in light of the evidence presented in state court. 28 *664U.S.C. § 2254(d)(1); see also Himes v. Thompson, 336 F.3d 848, 853 (9th Cir.2003).
Romandetta’s motion to expand the certificate of appealability is denied. See 9th Cir. R. 22 — 1(e); see also Hiivala v. Wood, 195 F.3d 1098, 1104 (9th Cir.1999) (per curiam).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.